              Case 2:19-cv-01905-RSM Document 54 Filed 08/04/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KEITH RAWLINS,

 9                              Plaintiff,                 CASE NO. 2:19-cv-01905-RSM-BAT

10           v.                                            ORDER DISMISSING WITHOUT
                                                           PREJUDICE
11   DON MARLOW, et al.,

12                              Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Second Report and Recommendation.

18          (2)     Defendants’ motion for summary judgment (Dkt. 25) is granted and the case is

19   dismissed without prejudice. All pending Motions are denied.

20          (3)     The Clerk is directed to provide copies of this Order to the parties.

21

22

23



     ORDER DISMISSING WITHOUT
     PREJUDICE - 1
           Case 2:19-cv-01905-RSM Document 54 Filed 08/04/20 Page 2 of 2



 1

 2        Dated this 4th day of August, 2020.

 3

 4

 5                                              A
                                                RICARDO S. MARTINEZ
 6                                              CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DISMISSING WITHOUT
     PREJUDICE - 2
